Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 1-22 are allowed over the prior art of record because the prior art of record including US 20190251103 as the closest prior art, which is directed to a similar concept of the claimed invention, basically includes an information processing apparatus (see Fig. 2) having classification unit (12) to perform function of partitioning a plurality of word into a 'likely to be updated' group of word vectors (first group of words that are sufficient for learning) and a 'less likely to be updated' group of word vectors (second group of words that are not sufficient for learning), based on a distribution of a plurality of words in a corpus; memory (20) to perform function of storing the first group of words  in a plurality of memory blocks (block 22); memory (20) to perform function of storing the second group of words memory block (23); and unit (13) to learn the distributed presentation of the word in the word group by using model of Word2Wec.   However, the closest prior art fails to include the following claimed features.
              Claimed features comprising: storing the 'less likely to be updated' group of word vectors in a first external memory block, external to the processor chip; storing a plurality of negative samples in a second external memory block, external to the processor chip, wherein each of the negative samples specifies a word in the corpus; using a refresh thread of the processing chip to retrieve subsets of the negative samples from the second external memory block, and store the retrieved negative samples in a noise sample cache on the processor chip; and retrieving negative samples from the noise sample cache to perform negative sampling operations on the processing chip, as recited in claim 1.
            Claimed features comprising: a memory block that stores a subset of 'less likely to be updated' word vectors and a noise sample cache that stores a subset of negative samples; and an external memory coupled to the memory interface of the processor chip, wherein the external memory stores a set of 'less likely to be updated' word vectors and a set of negative samples, wherein the plurality of on-chip compute engines includes a refresh thread, which accesses the set of negative samples in the external memory to provide the subset of negative samples stored in the noise sample cache on the processor chip, as recited in claim 14.
             Claimed features comprising: a memory block that stores a subset of 'less likely to be updated' word vectors and a noise sample cache that stores a subset of negative samples; and a plurality of external memories, each coupled to the memory interface of a corresponding one of the plurality of processor chips, wherein each of the external memories stores a set of 'less likely to be updated' word vectors and a set of negative samples, as recited in claim 20.
              Other references of the record, particularly the “Efficient and Accurate Word2Vec Implementations in GPU and Share-Memory Multicore Architectures” document which discloses to the use of the Word2Vec, but  document fails to suggest nor fairly teach any feature or obvious improvement that is directed to the claimed features identified above so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 14 and 20. Therefore, claims 1, 14 and 20 are allowed over the prior art of record, and dependent claims 2-13, 15-19, 21 and 22 are also allowed over the prior art of record for the same reasons as their respective base claim.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                    Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to an information processing apparatus having a processing unit, using learning model,  to process a plurality of word groups stored in a plurality of memory blocks provided in at least a processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688